DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 14-19 and 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma et al. [US 2022/0284344 A1].

Regarding claims 1, 16 and 19, Ma et al. discloses a proximity correction method for a semiconductor manufacturing process (paragraph [0006]), the proximity correction method comprising: 
generating a plurality of pieces of original image data from a plurality of sample regions, wherein the sample regions are selected from layout data used in the semiconductor manufacturing process and wherein at least some of the plurality of pieces of original image data overlap each other (paragraphs [0039], [0059], see also Fig. 3); 
removing some of the pieces of original image data that overlap with each other from the plurality of pieces of original image data, resulting in a plurality of pieces of input image data (as shown in Fig. 4); 
inputting the plurality of pieces of input image data to a machine learning model (as shown in Figs. 3 and 4); 
obtaining a prediction value of critical dimensions of target patterns included in the plurality of pieces of input image data from the machine learning model (paragraphs [0044]-[0046]); 
measuring a result value for critical dimensions of actual patterns corresponding to the target patterns on a semiconductor substrate on which the semiconductor manufacturing process is performed (paragraph [0043]); and 
performing learning of the machine learning model using the prediction value and the result value (paragraphs [0049]-[0056]). 

Regarding claim 2, Ma et al. discloses wherein the plurality of pieces of input image data comprises first and second pieces of input image data having different sizes (paragraphs [0026], [0065]-[0069]).

Regarding claims 3 and 4, Ma et al. discloses wherein at least some of the pieces of original image data that are removed are removed by using a pattern included in each of the plurality of pieces of original image data, wherein after the some pieces of original image data are removed, the plurality of pieces of input image data are generated using an image moment extracted from each of the other pieces of original image data (paragraphs [0039], [0059], see also Fig. 3).

Regarding claims 5 and 6, Ma et al. discloses wherein at least one piece of input image data of the plurality of input image data has a long target pattern having a length that is greater than or equal to a predetermined reference value in a first direction, and wherein a portion of the long target pattern is removed to reduce a size of the at least one piece of input image data in the first direction, wherein the removed portion of the long target pattern is a region separated from an edge of the long target pattern extending in a second direction, intersecting the first direction (as shown in Figs. 5A-5B).

Regarding claims 7 and 8, Ma et al. discloses wherein each of the plurality of pieces of original image data includes location information of the sample region that corresponds to each of the plurality of pieces of original image data, and wherein each of the plurality of pieces of original image data includes a measurement value for critical dimensions of the target patterns included in the sample region, wherein the measurement value includes at least one of a width measured in a predetermined location of each of the target patterns and an average value of widths of the target patterns (paragraphs [0054], [0067]).

Regarding claims 9-11, Ma et al. discloses wherein among the plurality of pieces of input image data, at least one piece of input image data includes a plurality of pixels, the plurality of pixels including fixed pixels that completely overlap at least one of the target patterns, and the plurality of pixels including adjusted pixels that partially overlap at least one of the target patterns, and wherein a pixel intensity of each of the adjusted pixels is adjusted to perform augmentation processing on the at least one piece of input image data, wherein the pixels are arranged in a horizontal direction and a vertical direction and the target pattern has a horizontal width in the horizontal direction and a vertical width in the vertical direction in each of the adjusted pixels, and wherein the horizontal width of the target pattern in a second adjusted pixel is decreased by an increase in the horizontal width of the target pattern in a first adjusted pixel that is different from the second adjusted pixel, comprising generating center correction data having a value that decreases in a direction away from a center of the at least one piece of input image data, wherein the center correction data is used to compensate for coordinates movement of the target patterns in the at least one piece of input image data due to the augmentation processing (paragraphs [0048], [0068], [0073, [0080]).

Regarding claim 14, Ma et al. discloses wherein each of the plurality of pieces of input image data includes the target pattern and surrounding patterns adjacent to the target pattern, and wherein learning of the machine learning model is performed using a loss function determined by at least one of a critical dimension of the target pattern, a distance between the target pattern and the surrounding patterns, a number of the surrounding patterns, or a location of the surrounding patterns obtained from at least one piece of input image data among the plurality of pieces of input image data (paragraph [0043], [0073]).

Regarding claim 15, Ma et al. discloses wherein the machine learning model includes a convolution neural network (CNN) configured to receive the plurality of pieces of input image data and output the prediction value (paragraph [0024], [0043]).

Regarding claims 17 and 18, Ma et al. discloses wherein at least one piece of adjusted image data is generated by changing only a critical dimension of the target pattern while fixing a critical dimension of the surrounding pattern, wherein at least one piece of adjusted image data is generated by simultaneously changing a critical dimension of the target pattern and a critical dimension of the surrounding pattern in the pieces of sample image data (paragraph [0043], [0073]).

Regarding claim 21, Ma et al. discloses wherein the pieces of sample image data comprises a plurality of pixels including includes fixed pixels that completely overlap the target pattern and adjusted pixels that partially overlap at least one of the target patterns, and wherein the plurality of pieces of adjusted image data are generated by adjusting a pixel value of each of the adjusted pixels (paragraphs [0048], [0068], [0073, [0080]).

Regarding claims 22 and 23, Ma et al. discloses further comprising: inputting the layout data into the optimized machine learning model; and modifying the layout data based on an output value of the optimized machine learning model, further comprising: obtaining a design value for the critical dimensions of the target patterns from the layout data, wherein learning of the machine learning model is performed using a difference between the first prediction value and the design value and a difference between the result value and the design value (paragraphs [0039], [0059], see also Fig. 3).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882